                    IN THE DISTRICT COURT OF THE UNITED STATES
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

ARTHUR CLARK, JR. #232178,                 )
                                           )
       Plaintiff,                          )
                                           )
  v.                                       ) CIVIL CASE NO. 2:16-cv-319-ECM
                                           )
MR. LIGON,                                 )
                                           )
      Defendant.                           )
_______________

ARTHUR CLARK, JR. #232178,                 )
                                           )
       Plaintiff,                          )
                                           )
  v.                                       ) CIVIL CASE NO. 2:16-cv-320-ECM
                                           )
MR. MICHAEL L. HOLCEY,                     )
                                           )
       Defendant.                          )

                          MEMORANDUM OPINION and ORDER

       On August 1, 2019, the Magistrate Judge filed a Recommendation to which no timely

objections have been filed. (Doc. 51). Upon an independent review of the file in this case and

upon consideration of the Recommendation of the Magistrate Judge, it is

       ORDERED as follows that:

       1. the Recommendation of the Magistrate Judge is ADOPTED;

       2. the Defendants’ motion for summary judgment (doc. 32) is GRANTED;

       3. this case is DISMISSED with prejudice; and

       4. no costs are taxed.
A separate Final Judgment will be entered.

Done this the 16th day of September, 2019.


                                /s/Emily C. Marks
                           EMILY C. MARKS
                           CHIEF UNITED STATES DISTRICT JUDGE




                                        2
